Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 10, 2020; November 5, 2020 and November 23, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application PCT/JP2016/065455 filed in WIPO/PCT on May 25, 2016. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2016/065455 application as required by 37 CFR 1.55.  

Response to Amendment
This action is entered in response to Applicant’s amendment and reply of October 26, 2020.  Claims 1, 4-6, 13, 14 are amended.  Claims 2-3 are cancelled.  Claims 15-16 are added.  Claims 1, 4-16 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 26, 2020, with respect to the rejection of claims 1-14 under 35 U.S.C. 102(a)(1) as being anticipated by Faller et al, 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record Faller fails to disclose a grasping treatment instrument and method of assembling or disassembling the grasping treatment instrument, where the instrument has a first grasping piece, a second grasping piece and a movable member arranged around first and second rotation axes as claimed, and in particular where one of the second grasping piece and the movable member is provided with a second axis member that forms the second rotation axis, and another of the second grasping piece and the movable member is provided with a second groove or hole that holds the second axis member; and especially where the second groove or hole is formed to be larger than an outer diameter of the second axis member such that the second axis member can rotate and move within a plane perpendicular to the second rotation axis.  Faller teaches that one of the second grasping piece and the movable member is provided with a second axis member (pin 159) that forms the second rotation axis, and an other of the second grasping piece and the movable member is provided with a second groove or hole (161,169) that holds the second axis member (Figs. 3-4, para [0064]); and wherein the second groove or hole (161, 169) is formed to be larger than an outer diameter of the second axis member (groove/holes 161, 169 are larger 
In addition, the other prior art made of record, namely Hibner et al, US 2016/0175001 and Faller et al, US 2006/0079879 both teach first and second grasping pieces (Hibner: 260, 244, Figs. 10, 18A-C, para [0099]; Faller: 79, 56, Figs. 3C-e, 4A-B) and a movable member (Hibner: 286, Fig. 10;  Faller: 72, Fig. 4A), and that one of the second grasping piece and the movable member is provided with a second axis member (Hibner: pin 245, Fig. 10; Faller: pin 57, Fig. 4A) that forms the second rotation axis, and an other of the second grasping piece and the movable member is provided with a second groove or hole (Hibner: hole in 286, Fig. 10; Faller: 52c, d, Fig. 4A) that holds the second axis member; and wherein the second groove or hole is formed to be larger than an outer diameter of the second axis member (groove/holes are larger than outer diameter of pin  in order for pin to fit within groove/hole), but fails to teach or render obvious that the second groove or hole is formed to be larger than an outer diameter of the second axis member such that the second axis member can rotate and move within a plane perpendicular to the second rotation axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771